
	
		I
		112th CONGRESS
		1st Session
		H. R. 785
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. Pearce (for
			 himself, Mr. Heinrich, and
			 Mr. Luján) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act
		  of 1977 to clarify that uncertified States and Indian tribes have the authority
		  to use certain payments for certain noncoal reclamation
		  projects.
	
	
		1.Abandoned mine
			 reclamation
			(a)Reclamation
			 feeSection 402(g)(6)(A) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1232(g)(6)(A)) is amended by inserting
			 and section 411(h)(1) after paragraphs (1) and
			 (5).
			(b)Filling voids
			 and sealing tunnelsSection 409(b) of the Surface Mining Control
			 and Reclamation Act of 1977 (30 U.S.C. 1239(b)) is amended by inserting
			 and section 411(h)(1) after section
			 402(g).
			(c)Use of
			 fundsSection 411(h)(1)(D)(ii) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1240a(h)(1)(D)(ii)) is amended by striking
			 section 403 and inserting section 402(g)(6), 403, or
			 409.
			
